Citation Nr: 0529367	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  05-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 30, 2004, at the Lakeside 
Memorial Hospital.


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 decision of the 
Department of Veterans Affairs (VA) Healthcare Network 
Authorization Office in Canandaigua, New York.  The veteran's 
claims folder is serviced by the Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  On March 30, 2004, the veteran incurred medical expenses 
at a private regional hospital for the treatment of nausea, 
vertigo and occluded ear canals.  

3.  Prior to the actual care rendered at the private regional 
hospital on March 30, 2004, the cost had not been authorized 
by VA.

4.  At the time care was rendered on March 30, 2004, the 
veteran did not have any service-connected disabilities, but 
was enrolled in the VA health care system and had received 
medical services with the 24-month period preceding the 
private treatment.

5.  The private medical care rendered on March 30, 2004, was 
not for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.  

6.  On March 30, 2004, federal facilities were available to 
render the care which the veteran received at the private 
facility.

CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized medical 
expenses incurred at a private regional hospital on March 30, 
2004, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to rendering a decision on the merits of the veteran's 
claim, the Board must consider whether VA has fulfilled its 
statutory obligation to assist the veteran in the development 
of his claim pursuant to the Veterans Claims Assistance Act 
of 2000 (the VCAA).  See  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  Despite that obligation, the Secretary of 
VA has specifically limited the duty to assist to those 
claims governed by 38 C.F.R. Part 3.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  Because claims for 
reimbursement of unauthorized medical expenses are governed 
by the regulations set forth in 38 C.F.R. Part 17, the duty 
to assist the veteran in the development of his claim is not 
applicable in the instant appeal.  The Board notes, however, 
that the veteran was given notice of his rights and 
responsibilities under the VCAA in October 2004.  Thus, a 
decision on the merits of the appeal will not result in 
prejudice to the veteran.

The veteran asserts that he should be reimbursed for the cost 
of private treatment on March 30, 2004, because he was too 
ill to travel to a VA facility and had been advised by a VA 
nurse to obtain emergency care.  He testified before the 
Board that he spoke to a nurse at a VA outpatient facility 
and she advised him to go to an emergency facility.  The 
veteran stated that the nurse even called him back 
approximately one hour after he called VA and advised him to 
seek emergency care.  As such, he maintains that he is 
entitled to have the cost of his treatment reimbursed.


In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it has not been contended that VA specifically agreed to pay 
the medical bills incurred at the private facility, only that 
the veteran was advised to seek emergency care and he 
interpreted that advice as authorization.  It is noted that 
there are specific formalities which must be followed under 
38 C.F.R. § 17.54 that were not complied with here and, as a 
result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
March 30, 2004, was not obtained pursuant to 38 C.F.R. § 
17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Generally, reimbursement of the expenses of care or services, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, may be paid on the 
basis of a claim timely filed, if the following criteria are 
met:  (1) the veteran has service-connected disability; and 
(2) there is a medical emergency of such nature that delay 
would be hazardous to the veteran's life or health; and, (3) 
VA or other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 1720.  In order to be eligible for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728, all 
three requirements must be met.  

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 38 
U.S.C.A. § 1728 because he has not satisfied all of the three 
necessary criteria.  Specifically, the veteran does not have 
any service-connected disabilities.  He contends, however, 
that notwithstanding his lack of service-connected 
disability, he should be reimbursed for the private treatment 
rendered in March 2004, because he received his routine 
treatment at a VA facility and was unable to obtain the 
needed care from a VA facility on March 30, 2004.

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-Department facility 
to those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities, the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);


(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In this case the Board finds that the veteran does not 
satisfy the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue. Although the 
veteran was enrolled in the VA health care system, had 
received treatment from a VA medical facility in the 
preceding 24 months, and appears to have had no health 
insurance coverage at the time he was treated at the non-VA 
hospital in March 2004, the records show that the veteran 
contacted his VA outpatient clinic on March 29, 2004, and did 
not seek treatment until March 30, 2004, showing that he did 
not perceive his symptoms as so serious as to place his 
health in jeopardy without immediate medical attention.  
Additionally, there is no evidence showing that the VA 
emergency facility in Buffalo, the closest VA emergency care 
facility to the veteran, was not available.  

The veteran was treated for nausea, vertigo and occluded ear 
canals and released the same day without a medical finding 
that his condition was life-threatening or that treatment at 
a facility farther away would not have been reasonable.  
Thus, even though the veteran testified that his symptoms 
were so severe on March 30, 2004, that he could not sit up in 
the car on the way to the hospital, the Board finds that a 
prudent layperson in the veteran's position would not have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

Additionally, the veteran testified that he did not go to the 
emergency VA facility in Buffalo because it would be 
difficult to find a ride there and he was very dehydrated by 
the time he finally decided to seek emergency care.  He does 
not contend that the VA facility was not available on March 
29th or 30th and there is nothing in the record to suggest 
that the facility was not open or that the veteran's symptoms 
were so severe as to render driving approximately sixty-five 
miles unreasonable.  Thus, the Board finds that a VA facility 
was available on the day private treatment was rendered.

In sum, the Board finds that the veteran has not met the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his emergency treatment on March 30, 
2004, because the preponderance of the evidence shows that 
the treatment received that date was not for symptoms 
perceived to be so serious as to require immediate medical 
attention to avoid serious impairment and a VA facility was 
available.  Although the Board is sympathetic toward the 
veteran, it is bound by the law and this decision is dictated 
by the relevant statutes and regulations.  As such, the 
benefit sought on appeal is denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on March 30, 2004, at the Lakeside 
Memorial Hospital, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


